UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4761



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD EUGENE SMALLWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. Samuel G. Wilson, Chief Dis-
trict Judge. (CR-98-70076)


Submitted:   March 10, 2000                 Decided:   March 27, 2000


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel J. Travostino, Christopher M. Dove, DANIEL J. TRAVOSTINO,
P.C., Leesburg, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Thomas J. Bondurant, Jr., Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Eugene Smallwood appeals his convictions for conspiracy

to destroy by fire a building used in interstate commerce and aid-

ing and abetting the destruction of property by fire.   On appeal,

Smallwood claims that the district court erred by allowing the

Government to introduce Fed. R. Evid. 404(b) material at trial. We

do not find that the district court abused its discretion in allow-

ing this evidence.   See United States v. Queen, 132 F.3d 991, 995

(4th Cir. 1997) (providing standard), cert. denied, 523 U.S. 1101

(1998).   A district court will not be found to have abused its

discretion unless its decision to admit evidence under Rule 404(b)

was “arbitrary or irrational.”   United States v. Haney, 914 F.2d

602, 607 (4th Cir. 1990).

     Accordingly, we affirm Smallwood’s convictions.    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court.




                                                           AFFIRMED




                                 2